DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 12, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thaploo (US 10,410,699).
Regarding claim 1, fig. 1, 3, 4, and 5 of Thaploo teaches an apparatus, comprising: a control circuit [151,152] (fig. 3) configured to selectively activate, based on a current operating mode (determined by SCAN and SCAN*), one of a plurality of signals that are generated from a common clock signal [CLK], wherein the plurality of signals includes a local clock signal [eg. CKn1] and a plurality of pulse signals [eg. CKs2,CKn2], wherein the plurality of pulse signals includes at least a first pulse signal [CKs2] with a first pulse width, and a second pulse signal [CKn2] with a second pulse width, shorter than the first pulse width (fig. 4 shows where pulse width of CKn2 is shorter than pulse width of CKs2); and a data storage circuit [111] coupled to a data signal [eg. DIN1,DSCAN], wherein the data storage circuit is configured to sample the data signal using the activated one of the plurality of signals .

Regarding claim 6, fig. 1, 3, 4, and 5 of Thaploo teaches wherein the control circuit is further configured to: generate the local clock signal using rising and falling transitions of the common clock signal; and generate the plurality of pulse signals using a rising transition of the common clock signal.
Regarding claim 15, fig. 1, 3, 4, and 5 of Thaploo teaches an apparatus, comprising: a control circuit [151,152] configured to: receive a plurality of mode signals [SCAN,SCAN*], the plurality of mode signals indicating a particular operating mode of a plurality of operating modes; generate, based on the particular operating mode, one of a plurality of signals, the plurality of signals including a local clock signal [eg. CKn1], a first pulse signal [CKs2] with a first pulse width, and a second pulse signal [CKn2] with a second pulse width, shorter than the first pulse width; a master latch circuit [111] configured to sample a data signal [eg. output of 131,DSCAN] using the local clock signal in response to operating in a first operating mode of the plurality of operating modes; a pulse latch circuit [112] configured to: Page 5 of 10in response to operating in a second or third operating mode, sample the data signal using the first or the second pulse signal, respectively; and a keeper circuit [113] configured to store a particular value based on a sampling of the data signal.
Regarding claim 19, fig. 1, 3, 4, and 5 of Thaploo teaches wherein the master latch circuit is further configured, in the first operating mode, to: sample a value of the data signal in 
Regarding claim 20, fig. 1, 3, 4, and 5 of Thaploo teaches wherein the pulse latch circuit is further configured, in the second operating mode, to generate a latch output value based on a voltage level of the Page 6 of 10sampled data signal between a rising transition of the first pulse signal and a subsequent falling transition of the first pulse signal.
Regarding claims 8, 9, 12, and 14, these claims are merely methods to operate the circuit having structure recited in claims 1, 2, 6, 15, 19, and 20, where the keeper circuit of claim 14 comprises latch 112.  Since Thaploo above teaches the structure, the methods to operate such a circuit are similarly disclosed.

	
	
Allowable Subject Matter
Claims 3-5, 7, 10, 11, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SIBIN CHEN/Primary Examiner, Art Unit 2896